Stephens, J.
1. This being a suit upon a promissory note, where the defendant pleaded a failure of consideration in that the note was given to the plaintiff in payment of a premium upon an insurance policy issued to the defendant by an insurance company of which the plaintiff was the general agent, and that it was agreed at the time of the execution of the note, and as a consideration for its execution, that a former policy, which the company had issued to the defendant, should be surrendered to the company and the surrender-value in the policy, accruing to the credit of the defendant, should be credited on the premium for which the note was given, and the inference being authorized by the evidence offered for the plaintiff that no such condition as pleaded by the defendant was attached to the defendant’s liability upon the note, the verdict found for the plaintiff was authorized.
2. The court did not err in sustaining the objections urged by the plaintiff to certain evidence offered by the defendant.

Judgment affirmed.


Jenkins, P. J., and Bell, J., eoneur.